Citation Nr: 9929025	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1972 to April 1974.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for an increased (compensable) rating for the 
postoperative residuals of a hemorrhoidectomy.  He appealed 
the RO's decision to the Board of Veterans' Appeals (Board).


FINDING OF FACT

There is no current medical evidence indicating the veteran 
has either internal or external hemorrhoids, or that he 
experiences pain or tenderness in the scars from his 
hemorrhoidectomy.


CONCLUSION OF LAW

The criteria for a compensable rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 
4.118, Diagnostic Codes 7336, 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for the postoperative 
residuals of the hemorrhoidectomy is plausible and capable of 
substantiation; therefore, his claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing the 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule)-
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  His entire history and 
medical circumstances are considered when rating his 
disability.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  However, where, as here, 
entitlement to compensation is already established and the 
appropriateness of the present rating is at issue, the 
current level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service-connected hemorrhoids, external or internal, are 
rated under Diagnostic Code 7336.  Mild or moderate symptoms 
are noncompensable.  Large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue, and which 
evidence frequent recurrences, warrant a 10 percent 
evaluation.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent 
disability evaluation.

The only current medical evidence of record is the report of 
a November 1997 VA examination.  While the veteran complained 
of occasional bright red bleeding and questionable prolapse 
from his rectum, the examination revealed no evidence of any 
hemorrhoids, either internally or externally.  The examiner 
noted scarring from a previous hemorrhoidectomy, which had 
removed small external hemorrhoids.  These scars were not 
noted by the examiner to be painful, tender, or otherwise 
symptomatic.  In the absence of any currently observed 
hemorrhoids, or any symptoms associated therewith, the 
veteran does not even demonstrate the mild or moderate 
pathology required for a noncompensable rating under Code 
7336.  Similarly, as there is no indication that the scars 
from his hemorrhoidectomy are symptomatic (e.g., tender, 
painful, etc.), he does not warrant a 10 percent evaluation 
under Diagnostic Code 7804.
 
As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the Rating Schedule.  Additionally, however, the Board notes 
that there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability since there 
has been no showing that it has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a compensable rating for the postoperative 
residuals of the hemorrhoidectomy is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

 

